DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Terminal Disclaimer
The terminal disclaimer filed on 05/02/22 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patents 10695628, 10918917, 10926143, and 11090536 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Allowable Subject Matter
Claims 1-16, 18, and 20 are allowed.
Response to Arguments

Applicant's arguments filed 5/02/22 have been fully considered but they are not persuasive.
Applicant argues that the Myers et al. does not teach the second portion of the cover rotatable relative to the first portion of the cover.  The examiner disagrees in the sense that relative is a broad term.  The term ‘relative’ only refers to the second cover having a relationship with the first portion; hence, the second portion can rotate about the first portion and be relative.
Though arguments are not persuasive, the examiner notes that he first portion cannot be raised out of the recessed channel during rotation of the cover and that the first portion does not move along the fastener axis; therefore, making Myers et al. non-analogous.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALVIN A HUNTER whose telephone number is (571)272-4411. The examiner can normally be reached on Monday through Friday from 7:30AM to 4:00PM Eastern Time.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eugene Kim, can be reached at telephone number 571-272-4463. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

/ALVIN A HUNTER/Primary Examiner, Art Unit 3711